
	

113 HR 5120 : Department of Energy Laboratory Modernization and Technology Transfer Act of 2014
U.S. House of Representatives
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5120
		IN THE SENATE OF THE UNITED STATES
		July 23, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To improve management of the National Laboratories, enhance technology commercialization,
			 facilitate public-private partnerships, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Department of Energy Laboratory Modernization and Technology Transfer Act of 2014.
			(b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Savings clause.
					Title I—Innovation management at Department of Energy
					Sec. 101. Under Secretary for Science and Energy.
					Sec. 102. Technology transfer assessment.
					Sec. 103. Sense of Congress.
					Title II—Cross-sector partnerships and grant competitiveness
					Sec. 201. Agreements for Commercializing Technology pilot program.
					Sec. 202. Public-private partnerships for commercialization.
					Sec. 203. Inclusion of early-stage technology demonstration in authorized technology transfer
			 activities.
					Sec. 204. Funding competitiveness for institutions of higher education and other nonprofit
			 institutions.
					Sec. 205. Participation in the Innovation Corps program.
					Title III—Assessment of impact
					Sec. 301. Report by Government Accountability Office.
			2.DefinitionsIn this Act:
			(1)DepartmentThe term Department means the Department of Energy.
			(2)National LaboratoriesThe term National Laboratory means a Department of Energy nonmilitary national laboratory, including—
				(A)Ames Laboratory;
				(B)Argonne National Laboratory;
				(C)Brookhaven National Laboratory;
				(D)Fermi National Accelerator Laboratory;
				(E)Idaho National Laboratory;
				(F)Lawrence Berkeley National Laboratory;
				(G)National Energy Technology Laboratory;
				(H)National Renewable Energy Laboratory;
				(I)Oak Ridge National Laboratory;
				(J)Pacific Northwest National Laboratory;
				(K)Princeton Plasma Physics Laboratory;
				(L)Savannah River National Laboratory;
				(M)Stanford Linear Accelerator Center;
				(N)Thomas Jefferson National Accelerator Facility; and
				(O)any laboratory operated by the National Nuclear Security Administration, but only with respect to
			 the civilian energy activities thereof.
				(3)SecretaryThe term Secretary means the Secretary of Energy.
			3.Savings clauseNothing in this Act or an amendment made by this Act abrogates or otherwise affects the primary
			 responsibilities of any National Laboratory to the Department.
		IInnovation management at Department of Energy
			101.Under Secretary for Science and Energy
				(a)In generalSection 202(b) of the Department of Energy Organization Act (42 U.S.C. 7132(b)) is amended—
					(1)by striking Under Secretary for Science each place it appears and inserting Under Secretary for Science and Energy; and
					(2)in paragraph (4)—
						(A)in subparagraph (F), by striking and at the end;
						(B)in subparagraph (G), by striking the period at the end and inserting a semicolon; and
						(C)by inserting after subparagraph (G) the following:
							
								(H)establish appropriate linkages between offices under the jurisdiction of the Under Secretary; and
								(I)perform such functions and duties as the Secretary shall prescribe, consistent with this section.. 
						(b)Conforming amendments
					(1)Section 3164(b)(1) of the Department of Energy Science Education Enhancement Act (42 U.S.C.
			 7381a(b)(1)) is amended by striking Under Secretary for Science and inserting Under Secretary for Science and Energy.
					(2)Section 641(h)(2) of the United States Energy Storage Competitiveness Act of 2007 (42 U.S.C.
			 17231(h)(2)) is amended by striking Under Secretary for Science and inserting Under Secretary for Science and Energy.
					102.Technology transfer assessmentNot later than 180 days after the date of enactment of this Act, the Secretary shall transmit to
			 the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate a report which shall include—
				(1)an assessment of the Department’s current ability to carry out the goals of section 1001 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16391), including an assessment of
			 the role and effectiveness of the Technology Transfer Coordinator
			 position; and
				(2)recommended departmental policy changes and legislative changes to section 1001 of the Energy
			 Policy Act of 2005 (42 U.S.C. 16391) to improve the Department’s ability
			 to successfully transfer new energy technologies to the private sector.
				103.Sense of CongressIt is the sense of the Congress that—
				(1)the establishment of the independent Commission to Review the Effectiveness of the National Energy
			 Laboratories under section 319 of title III of division D of the
			 Consolidated Appropriations Act, 2014, is an important step towards
			 developing a coordinated strategy for the National Laboratories in the
			 21st century;
				(2)Congress looks forward to—
					(A)receiving the findings and conclusions of the Commission; and
					(B)engaging with the Administration—
						(i)in strengthening the mission of the National Laboratories; and
						(ii)to reform and modernize the operations and management of the National Laboratories; and
						(3)the Secretary should encourage the National Laboratories and federally funded research and
			 development centers to inform small businesses of the opportunities and
			 resources that exist pursuant to this Act.
				IICross-sector partnerships and grant competitiveness
			201.Agreements for Commercializing Technology pilot program
				(a)In generalThe Secretary shall carry out the Agreements for Commercializing Technology pilot program of the
			 Department, as announced by the Secretary on December 8, 2011, in
			 accordance with this section.
				(b)TermsEach agreement entered into pursuant to the pilot program referred to in subsection (a) shall
			 provide to the contractor of the applicable National Laboratory, to the
			 maximum extent determined to be appropriate by the Secretary, increased
			 authority to negotiate contract terms, such as intellectual property
			 rights, payment structures, performance guarantees, and multiparty
			 collaborations.
				(c)Eligibility
					(1)In generalAny director of a National Laboratory may enter into an agreement pursuant to the pilot program
			 referred to in subsection (a).
					(2)Agreements with non-Federal entitiesTo carry out paragraph (1) and subject to paragraph (3), the Secretary shall permit the directors
			 of the National Laboratories to execute agreements with a non-Federal
			 entity, including a non-Federal entity already receiving Federal funding
			 that will be used to support activities under agreements executed pursuant
			 to paragraph (1), provided that such funding is solely used to carry out
			 the purposes of the Federal award.
					(3)RestrictionThe requirements of chapter 18 of title 35, United States Code (commonly known as the Bayh-Dole Act) shall apply if—
						(A)the agreement is a funding agreement (as that term is defined in section 201 of that title); and
						(B)at least 1 of the parties to the funding agreement is eligible to receive rights under that
			 chapter.
						(d)Submission to SecretaryEach affected director of a National Laboratory shall submit to the Secretary, with respect to each
			 agreement entered into under this section—
					(1)a summary of information relating to the relevant project;
					(2)the total estimated costs of the project;
					(3)estimated commencement and completion dates of the project; and
					(4)other documentation determined to be appropriate by the Secretary.
					(e)CertificationThe Secretary shall require the contractor of the affected National Laboratory to certify that each
			 activity carried out under a project for which an agreement is entered
			 into under this section—
					(1)is not in direct competition with the private sector; and
					(2)does not present, or minimizes, any apparent conflict of interest, and avoids or neutralizes any
			 actual conflict of interest, as a result of the agreement under this
			 section.
					(f)ExtensionThe pilot program referred to in subsection (a) shall be extended for a term of 2 years after the
			 date of enactment of this Act.
				(g)Reports
					(1)Overall assessmentNot later than 60 days after the date described in subsection (f), the Secretary, in coordination
			 with directors of the National Laboratories, shall submit to the Committee
			 on Science, Space, and Technology of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate a report that—
						(A)assesses the overall effectiveness of the pilot program referred to in subsection (a);
						(B)identifies opportunities to improve the effectiveness of the pilot program;
						(C)assesses the potential for program activities to interfere with the responsibilities of the
			 National Laboratories to the Department; and
						(D)provides a recommendation regarding the future of the pilot program.
						(2)TransparencyThe Secretary, in coordination with directors of the National Laboratories, shall submit to the
			 Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate an annual report that accounts for all incidences of, and provides
			 a justification for, non-Federal entities using funds derived from a
			 Federal contract or award to carry out agreements pursuant to this
			 section.
					202.Public-private partnerships for commercialization
				(a)In generalSubject to subsections (b) and (c), the Secretary shall delegate to directors of the National
			 Laboratories signature authority with respect to any agreement described
			 in subsection (b) the total cost of which (including the National
			 Laboratory contributions and project recipient cost share) is less than
			 $1,000,000.
				(b)AgreementsSubsection (a) applies to—
					(1)a cooperative research and development agreement;
					(2)a non-Federal work-for-others agreement; and
					(3)any other agreement determined to be appropriate by the Secretary, in collaboration with the
			 directors of the National Laboratories.
					(c)Administration
					(1)AccountabilityThe director of the affected National Laboratory and the affected contractor shall carry out an
			 agreement under this section in accordance with applicable policies of the
			 Department, including by ensuring that the agreement does not compromise
			 any national security, economic, or environmental interest of the United
			 States.
					(2)CertificationThe director of the affected National Laboratory and the affected contractor shall certify that
			 each activity carried out under a project for which an agreement is
			 entered into under this section does not present, or minimizes, any
			 apparent conflict of interest, and avoids or neutralizes any actual
			 conflict of interest, as a result of the agreement under this section.
					(3)Availability of recordsOn entering an agreement under this section, the director of a National Laboratory shall submit to
			 the Secretary for monitoring and review all records of the National
			 Laboratory relating to the agreement.
					(4)RatesThe director of a National Laboratory may charge higher rates for services performed under a
			 partnership agreement entered into pursuant to this section, regardless of
			 the full cost of recovery, if such funds are used exclusively to support
			 further research and development activities at the respective National
			 Laboratory.
					(d)Conforming amendmentSection 12 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a) is amended—
					(1)in subsection (a)—
						(A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting
			 the subparagraphs appropriately;
						(B)by striking Each Federal agency and inserting the following:
							
								(1)In generalExcept as provided in paragraph (2), each Federal agency; and
						(C)by adding at the end the following:
							
								(2)ExceptionNotwithstanding paragraph (1), in accordance with section 202(a) of the Department of Energy Laboratory Modernization and Technology Transfer Act of 2014, approval by the Secretary of Energy shall not be required for any technology transfer agreement
			 proposed to be entered into by a National Laboratory of the Department of
			 Energy, the total cost of which (including the National Laboratory
			 contributions and project recipient cost share) is less than $1,000,000.; and
						(2)in subsection (b), by striking subsection (a)(1) each place it appears and inserting subsection (a)(1)(A).
					203.Inclusion of early-stage technology demonstration in authorized technology transfer activitiesSection 1001 of the Energy Policy Act of 2005 (42 U.S.C. 16391) is amended by—
				(1)redesignating subsection (g) as subsection (h); and
				(2)inserting after subsection (f) the following:
					
						(g)Early-Stage technology demonstrationThe Secretary shall permit the directors of the National Laboratories to use funds authorized to
			 support technology transfer within the Department to carry out early-stage
			 and pre-commercial technology demonstration activities to remove
			 technology barriers that limit private sector interest and demonstrate
			 potential commercial applications of any research and technologies arising
			 from National Laboratory activities..
				204.Funding competitiveness for institutions of higher education and other nonprofit institutionsSection 988(b) of the Energy Policy Act of 2005 (42 U.S.C. 16352(b)) is amended—
				(1)in paragraph (1), by striking Except as provided in paragraphs (2) and (3) and inserting Except as provided in paragraphs (2), (3), and (4); and
				(2)by adding at the end the following:
					
						(4)Exemption for institutions of higher education and other nonprofit institutions
							(A)In generalParagraph (1) shall not apply to a research or development activity performed by an institution of
			 higher education or nonprofit institution (as defined in section 4 of the
			 Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3703)).
							(B)Termination dateThe exemption under subparagraph (A) shall apply during the 6-year period beginning on the date of
			 enactment of this paragraph..
				205.Participation in the Innovation Corps programThe Secretary may enter into an agreement with the Director of the National Science Foundation to
			 enable researchers funded by the Department to participate in the National
			 Science Foundation Innovation Corps program.
			IIIAssessment of impact
			301.Report by Government Accountability OfficeNot later than 3 years after the date of enactment of this Act, the Comptroller General of the
			 United States shall submit to Congress a report—
				(1)describing the results of the projects developed under sections 201, 202, and 203, including
			 information regarding—
					(A)partnerships initiated as a result of those projects and the potential linkages presented by those
			 partnerships with respect to national priorities and other taxpayer-funded
			 research; and
					(B)whether the activities carried out under those projects result in—
						(i)fiscal savings;
						(ii)expansion of National Laboratory capabilities;
						(iii)increased efficiency of technology transfers; or
						(iv)an increase in general efficiency of the National Laboratory system; and
						(2)assess the scale, scope, efficacy, and impact of the Department’s efforts to promote technology
			 transfer and private sector engagement at the National Laboratories, and
			 make recommendations on how the Department can improve these activities.
				
	Passed the House of Representatives July 22, 2014.Karen L. Haas,Clerk
